

116 HR 5295 IH: National Institute for Research on Safety and Quality Act
U.S. House of Representatives
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5295IN THE HOUSE OF REPRESENTATIVESDecember 4, 2019Mr. Meadows introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo consolidate activities of the Agency for Healthcare Research and Quality into the National
			 Institutes of Health as the National Institute for Research on Safety and
			 Quality, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Institute for Research on Safety and Quality Act. 2.Consolidating activities of Agency for Healthcare Research and Quality into National Institute for Research on Safety and Quality (a)Establishment of Institute (1)Inclusion within NIHSection 401(b) of the Public Health Service Act (42 U.S.C. 281(b)) is amended—
 (A)by redesignating paragraph (25) as paragraph (26); and (B)by inserting after paragraph (24) the following:
						
 (25)National Institute for Research on Safety and Quality.. (2)Increase of cap on number of institutesSection 401(d)(1) of the Public Health Service Act (42 U.S.C. 281(d)(1)) is amended by striking 27 and inserting 28.
 (3)EstablishmentPart C of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the end the following:
					
						21National Institute for Research on Safety and Quality
 464aa–1.Purpose of InstituteThe general purpose of the National Institute for Research on Safety and Quality (hereafter in this subpart referred to as the Institute) is to enhance the quality, appropriateness, and effectiveness of health services, and access to such services, through the establishment of a broad base of scientific research and through the promotion of improvements in clinical and health system practices, including the prevention of diseases and other health conditions.
 464aa–2.Promoting health care quality improvementThe Director of the Institute shall promote health care quality improvement by conducting and supporting—
 (1)research that develops and presents scientific evidence regarding all aspects of health care, including—
 (A)the development and assessment of methods for enhancing patient participation in their own care and for facilitating shared patient-physician decision making;
 (B)the outcomes, effectiveness, and cost-effectiveness of health care practices, including preventive measures and long-term care;
 (C)existing and innovative technologies; (D)the costs and utilization of, and access to health care;
 (E)the ways in which health care services are organized, delivered, and financed and the interaction and impact of these factors on the quality of patient care;
 (F)methods for measuring quality and strategies for improving quality; and (G)ways in which patients, consumers, purchasers, and practitioners acquire new information about best practices and health benefits, the determinants and impact of their use of this information;
 (2)the synthesis and dissemination of available scientific evidence for use by patients, consumers, practitioners, providers, purchasers, policy makers, and educators; and
 (3)initiatives to advance private and public efforts to improve health care quality. 464aa–3.Requirements with respect to rural and inner-city areas and priority populations (a)Research, evaluations, and demonstration projectsIn carrying out this subpart, the Director of the Institute shall conduct and support research and evaluations, and support demonstration projects, with respect to—
 (1)the delivery of health care in inner-city areas, and in rural areas (including frontier areas); and (2)health care for priority populations, which shall include—
 (A)low-income groups; (B)minority groups;
 (C)women; (D)children;
 (E)the elderly; and (F)individuals with special health care needs, including individuals with disabilities and individuals who need chronic care or end-of-life health care.
 (b)Process To ensure appropriate researchThe Director of the Institute shall establish a process to ensure that the requirements of subsection (a) are reflected in the overall portfolio of research conducted and supported by the Director of National Institutes of Health..
				(b)Transfer of authority
 (1)In generalNot later October 1, 2020, the Secretary of Health and Human Services shall begin to transfer to the National Institute for Research on Safety and Quality the authorities (including all budget authorities, available appropriations, and personnel), duties, obligations, and related legal and administrative functions prescribed by law or otherwise granted to the Agency for Healthcare Research and Quality under title IX of the Public Health Service Act (42 U.S.C. 299 et seq.). The Secretary shall complete such transfer not later than October 1, 2021.
 (2)Conforming repealEffective on October 1, 2021, title IX of the Public Health Service Act (42 U.S.C. 299 et seq.) is repealed.
 (3)ReferencesAny reference to the Agency for Healthcare Research and Quality in any law, rule, regulation, certificate, directive, instruction, or other official paper in force on the date of enactment of this Act shall be considered to refer and apply to the National Institute for Research on Safety and Quality. 
 (4)Authorization of appropriationsOf the amount authorized to be appropriated under subparagraph (F) of section 402A(a)(1) of the Public Health Service Act (42 U.S.C. 282(a)(1)) for fiscal year 2020, the Secretary may use $256,000,000 to carry out this subsection.
 (c)Effective dateThe amendments made by this section shall take effect on October 1, 2019. 